Title: To Thomas Jefferson from Thomas Burnham, 24 November 1806
From: Burnham, Thomas
To: Jefferson, Thomas


                        
                            Sir,
                            Ipswich Massa. Novr. 24th. 1806—
                        
                        Your letter of Octr. 18th, directed to Mr Paul Pilsbury, was handed to me, a few days past, by him—He
                            indeed was the inventor of the Corn-shelling-machine, but has sold out his whole right of invention—I am one of the
                            patentees and am the person who had the honour of shewing you the operation of the machine, in Feby 1804—Altho’ I then
                            thought it probable that I should send on a number to Richmond, Alexandria &c—Yet our after arrangements were
                            such, ’till about this time, as to prevent that Idea—
                        We are now at liberty, and have given directions for one to be constructed and sent on to Richmond, by the
                            first conveyance which may present, addressed to the house of Messrs. Gibson & Jefferson merchants in that place,
                            after which will send you a bill of the expense—
                        It is not a little flattering that a machine which we have thought, and still conceive, to be a very
                            important one should be enquired after by such a character as that of the President of the United States—
                        In behalf of myself and associates I am, Your Excellys. Obedt & huml Sert—
                        
                            Thomas Burnham
                     
                        
                    